 PROB 35                    Report and Order Terminating Probation/Supervised Release
(Rev. 5/01)                              Prior to Original Expiration Date



                                     UNITED STATES DISTRICT COURT
                                                              FOR THE

                                                   DISTRICT OF NEBRASKA


                UNITED STATES OF AMERICA

                                v.                                       Crim. No. 8:18CR04
                         Paul Riesselman




          On           February 1, 2016            the above named was placed on probation/supervised release for a period of

  8       years. The probationer/supervised releasee has complied with the rules and regulations of probation/supervised

release and is no longer in need of supervision. It is accordingly recommended that the probationer/supervised releasee be

discharged from supervision.



                                                                           Respectfully submitted,




                                                                                    U.S. Probation & Pretrial Services Officer




                                                        ORDER OF COURT
          Pursuant to the above report, it is ordered that the probationer/supervised releasee be discharged from supervision

and that the proceedings in the case be terminated.

          Dated this    16th              day of      November                           , 20 18          .




                                                                                        United States District Judge
